NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EDILCER MIGUEL-LOPEZ, AKA Ruperto               No.    15-71726
Marcos Morales Perez, Francisco Rivera,
Oscar Valdez,                                   Agency No. A098-440-226

                Petitioner,
                                                MEMORANDUM*
 v.

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Edilcer Miguel-Lopez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the standards governing adverse credibility

determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-

40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Miguel-Lopez’s admitted falsehoods in his testimony, his sworn

statements, and his previous asylum applications. See Shrestha, 590 F.3d at 1044

(adverse credibility finding must be based on the totality of the circumstances); see

also Singh v. Holder, 643 F.3d 1178, 1181 (9th Cir. 2011) (An “applicant who lies

to immigration authorities casts doubt on his credibility and the rest of his story.”).

Miguel-Lopez’s explanations do not compel a contrary conclusion. See Li v.

Garland, 13 F.4th 954, 960-61 (9th Cir. 2021). In the absence of credible

testimony, Miguel-Lopez’s withholding of removal claim fails. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      The temporary stay of removal remains in place until the mandate issues.

      PETITION FOR REVIEW DENIED.




                                           2                                    15-71726